                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

KENNETH D. DIPPEL,                  )                Civil Action No.: 4:16-cv-1605-RBH-TER
                                    )
                   Plaintiff,       )
                                    )
                -vs-                )
                                    )                                ORDER
                                    )
SOUTH CAROLINA FARM BUREAU          )
MUTUAL INSURANCE COMPANY,           )
                                    )
                   Defendants.      )
___________________________________ )

       Presently before the Court is Plaintiff’s Motion to Stay (ECF No. 165). Plaintiff asks that the

case be stayed for 90 days because he is in the process of obtaining formal legal representation by

a flood insurance attorney, and the attorney will need time to review the record in this case and file

any appropriate responses.1 Plaintiff’s Motion to Stay (ECF No. 165) is GRANTED in part, and this

case is stayed until April 16, 2019, to allow Plaintiff time to retain counsel and for counsel to enter

an appearance and file any additional response to the Motion for Summary Judgment.2 Plaintiff’s

response is due no later than April 23, 2019, regardless of whether he retains counsel. The



       1
         Plaintiff, citing to Rules 4 and 40 of the Federal Rules of Appellate Procedure, also
asserts that he has two upcoming deadlines, to file a request for a panel review, and to file an
appeal with respect to an Order (ECF No. 161) entered by the District Judge affirming the
undersigned’s Order (ECF No. 136) on several discovery motions. It is well-settled that the
appellate court’s “jurisdiction is limited to appeals from final orders that ‘end[ ] the litigation on
the merits and leave nothing for the court to do but execute the judgment.’” Nicholas v.
Wyndham Int'l, Inc., 373 F.3d 537, 541 (4th Cir. 2004) (citing Catlin v. United States, 324 U.S.
229, 233, 65 S.Ct. 631, 89 L.Ed. 911 (1945)). Orders on discovery issues are interlocutory and
not subject to review by the Fourth Circuit. Id.
       2
         Although Plaintiff has filed a response to the Motion for Summary Judgment, he states
that the issues raised in the motion should not be decided until the court rules on his discovery
motions, which it has now done.
Parties’ Motions to Strike (ECF Nos. 125, 128) are DENIED.

       IT IS SO ORDERED.

                                                 s/Thomas E. Rogers, III
                                                 Thomas E. Rogers, III
                                                 United States Magistrate Judge
January 30, 2019
Florence, South Carolina
